Citation Nr: 1438325	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  14-06 582	)	DATE
	)
	)


THE ISSUE

Whether the June 2008 Board of Veterans' Appeals (Board) decision denying an increased rating (evaluation) in excess of 10 percent for scoliosis of the thoracic and lumbar spine (a back disability) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issues of entitlement to service connection for a left shoulder condition, whether new and material evidence has been received to reopen service connection for a sleep disorder, and if so, whether service connection is warranted, service connection for a dental disorder for the purposes of obtaining VA compensation and VA dental treatment, service connection for an acquired psychiatric disorder other than PTSD, to include depression, a compensable initial rating for scars of the left forearm, and an effective date earlier than May 12, 2009 for the increased rating of 40 percent for service-connected back disability are addressed in a separate Board decision).


REPRESENTATION

Moving Party represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran is the Moving Party in this action.  He had active service from January 1997 to October 1998.

This matter is currently before the Board on the Moving Party's December 2011 motion for revision or reversal on the grounds of CUE in the June 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.


FINDINGS OF FACT

1.  In June 2008, the Board issued a decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.

2.  The correct facts, as they were known at that time, were before the Board in June 2008.

3.  There is no showing that the Board misapplied the law as it existed at the time of the June 2008 determination.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 2008 Board decision, which denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine, on the grounds of CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.

CUE Motion

The Moving Party alleges that a June 23, 2008 Board decision, which denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine, involved CUE.  A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400-02 (2013).  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior Board decision on the grounds of CUE.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal based upon the evidence of record at that time which, had it not been made, would have manifestly changed the outcome when it was made.  See, e.g., Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Russell v. Derwinski, 3 Vet. App. 310 (1992); Porter v. Brown, 5 Vet. App. 233 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  The mere misinterpretation of facts also does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991), receded from on other grounds in McGinnis v. Brown, 4 Vet. App. 239 (1993).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

38 C.F.R. § 20.1403(c) also indicates that, where it is not absolutely clear that a different result would have ensued, but for the error, the error complained of cannot be CUE.  No new evidence will be considered, unless the Board decision was decided on or after July 21, 1992.  See 38 C.F.R. § 20.1403(b).  In those cases, the record technically includes matter possessed by VA not later than 90 days before the file was transferred to the Board, provided that the documents could reasonably be expected to be part of the record.  See 38 C.F.R. § 20.1403(b)(2).  

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  

A motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b).

In addition, the law precludes remands or other referral for the purpose of deciding the motion.  38 U.S.C.A. § 7111(e); 38 C.F.R. § 20.1405(b).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision on the grounds of CUE.  38 C.F.R. § 20.1411(a) (2013).

Historically, in June 2008, the Board denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  In January 2009, the Moving Party submitted a motion for reconsideration of the June 2008 Board decision.  

On May 12, 2009, the Moving Party submitted a claim for an increased rating of the service-connected back disability as he asserted the disability had gotten worse since he was last evaluated in May 2006.  The Veteran was afforded a VA examination of the spine in October 2009.  In a November 2009 rating decision, the RO increased the rating of the service-connected back disability to 40 percent disabling, effective from the date of the increased rating claim, May 12, 2009 (the issue of an effective date earlier than May 12, 2009 for the increased rating of 40 percent for the service-connected back disability is addressed in a separate decision).  The motion for reconsideration of the June 2008 Board decision was denied in a November 2009 decision.  

In the Moving Party's December 2011 motion and the May 2014 Informal Hearing Presentation from the Moving Party's representative, the Moving Party asserted the following allegations of error in the June 2008 Board decision:

1) VA failed to acknowledge information (diagnosis) from the medical record.
2) VA failed to acknowledge complaints made by the Moving Party regarding the location of the pain.
3) The Board did not consider the May 2008 VA examination finding that neurological manifestations have a significant impact on daily functions.
4) The Board did not consider the finding that back pain and muscle spasms were demonstrated.
5) The Board acknowledged, in the June 2008 decision, that the May 2006 VA examination contains a current diagnosis of degenerative joint disease and intervertebral disc disease of the lumbar spine, which should have been considered for a higher rating.
6) The Board found, in the June 2008 decision, that the neurological deficit noted in the May 2006 VA examination report was not attributed to the service-connected back disability.
7) The May 2006 and October 2009 VA examinations supported a rating of 40 percent for service-connected back disability.
8) The Moving Party was afforded another VA examination of the spine in October 2009 pursuant to a May 2009 claim for an increased rating for service-connected back disability; VA failed to assist the Moving Party in seeking further medical evidence by not scheduling a VA examination sooner than October 2009.
9) The VCAA letters sent to the Moving Party do not meet notice requirements and are not sufficient as to content and timing.
10) VA failed to aid the Moving Party in processing the claim by obtaining and using evidence that was available.
11) The Board applied the incorrect rating code (diagnostic code) in rating the service-connected back disability.
12) The Board failed to apply the benefit of the doubt doctrine.

With regard to the Moving Party's assertions 1 through 7, the Board considered this evidence (diagnoses of degenerative joint disease and intervertebral disc disease of the lumbar spine, location of complaints of pain, muscle spasm, and neurological deficits) in the June 2008 decision but found that it would not warrant a rating higher than 10 percent disabling for the service-connected back disability.  The Board finds that these assertions are essentially disagreements with how the Board, in June 2008, weighed or evaluated that evidence, and are not an allegation that the correct facts, as they were known at the time, were not before the Board.  A dispute as to how the Board weighed the evidence cannot constitute CUE.  As to allegation 7, the October 2009 VA examination was not known at the time and was not before the Board at the time of the June 2008 decision.  38 C.F.R. § 20.1403(d); Fugo, 6 Vet. App. at 43-44.  

As to allegations 8 through 10, the Board finds that these contentions essentially challenge VA's duty to notify and assist.  As discussed above, failure to give due process is insufficient to satisfy the requirement that a motion of CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Also, a failure in the duty to assist is specifically excluded as a situation to be considered as CUE.  See 38 C.F.R. § 20.1403(d).  

With regard to allegation 11, while the Moving Party asserted that the Board applied the incorrect rating criteria in rating the service-connected back disability, he did not identify the incorrect diagnostic code and did not identify which diagnostic code or criteria should have been used.  The Board finds that this contention is a non-specific allegation of failure to follow regulations and is a general, non-specific allegation of error that is insufficient to satisfy the requirement that a motion of CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  

As to allegation 12, the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision on the grounds of CUE.  38 C.F.R. § 20.1411(a).  Regardless, the June 2008 Board decision denied a scheduler rating in excess of 10 percent for the service-connected back disability, determined that a higher rating under another diagnostic code was not possible, and determined that referral for an extraschedular rating was not warranted.  Therefore, there was no remaining issue upon which the Board could have resolved reasonable doubt and the moving party has not specifically alleged any.  

The Board, considering all the evidence of record at the time of the June 2008 decision, evaluated the claim for an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine, and specifically considered the applicable law as it pertained to evaluating the claim in the June 2008 decision.  To the extent the Moving Party disagrees with the Board's evaluation of the evidence, or asserts improper notice and/or development, these allegations do not rise to the level of CUE.  The facts do not reveal that it is absolutely clear that a different result would have ensued, or that the result would have been manifestly different, 

but for the alleged errors.  38 C.F.R. § 20.1403(c); Oppenheimer, 1 Vet. App. at 
370; Russell, 3 Vet. App. at 310; Porter, 5 Vet. App. at 233.  For these reasons, the Board finds that the June 23, 2008 Board decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The June 23, 2008 Board decision, which denied entitlement to an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine did not contain CUE, and the motion for revision or reversal of that decision is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


